Citation Nr: 0330498	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  99-18 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
September 1992 and on active duty for training from February 
to July 1993.  It is noted that during the course of this 
appeal, this matter was transferred from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina to the RO in Baltimore, Maryland.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1998 decision by the RO in Winston-Salem 
that denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  This claim was 
subsequently denied by the Board in an August 2000 decision.

Thereafter, the veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court).  In March 2001, while the case was pending, the VA's 
Office of General Counsel (OGC) and the veteran's attorney 
filed a joint motion requesting that the Court vacate the 
Board's decision.  

In May 2001, the Court granted this joint motion, vacated the 
Board's August 2000 decision and remanded the case to the 
Board.  

In March 2002, the Board ordered further development of this 
case, and the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

In an April 2003 decision, the Board again denied the claim, 
and in July 2003, while the case was pending, the VA's OGC 
and the veteran's attorney filed another joint motion 
(Motion) requesting that the Court vacate the Board's 
decision.  It was requested that the case be remanded to the 
Board for further action in accordance with the Motion.  

In July 2003, the Court granted the Motion, vacated the 
Board's April 2003 decision and remanded the case to the 
Board.  


REMAND

As noted above, in March 2002 the Board ordered further 
development of the matter on appeal, and the case was sent to 
the EDU to undertake the requested development.  Among other 
things, a VA psychiatric examination was requested, and such 
an examination was indeed accomplished in October 2002.  

From a cursory review of the examination report, the Board 
notes that the examiner essentially concluded the veteran's 
psychiatric difficulty was not related to his military 
service.

It is also noted that, prior to May 1, 2003, the Board's 
regulations provided that if further evidence, clarification 
of the evidence, correction of a procedural defect, or any 
other action was essential for a proper appellate decision, a 
Veterans Law Judge could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, as noted by the veteran's attorney and the OGC in 
the July 2003 Motion, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV).  

The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration, and without 
having to obtain the appellant's waiver.  

In light of the Federal Circuit's decision and other policy 
considerations, VA ultimately determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  

In any event, in the July 2003 Motion, the veteran's attorney 
and OGC specifically requested that the Court vacate the 
April 2003 Board decision as the October 2002 VA psychiatric 
examination was not first considered by the RO (the agency of 
original jurisdiction).  As pointed out in the Motion, no 
waiver of RO consideration had been obtained from the 
veteran.  

The Board notes that subsequent to the July 2003 Court Order 
the veteran's representative submitted additional evidence 
and has specifically waived RO consideration of same.  
However, nothing in the statements received with this 
evidence can be reasonably construed as a waiver of RO 
consideration of the October 2002 VA examination.  Indeed, 
the lack of RO consideration of this examination was the crux 
of the Motion.  

Finally, the Board notes among the evidence recently received 
in the claims folder is a September 2003 letter from Jacob 
Levine, M.D., wherein he makes references to several clinical 
notes.  These records should be associated with the claims 
folder.   

In view of the above, the case is REMANDED to the RO for the 
following: 


1.  The RO should take the appropriate 
steps to associate with the claims folder 
any additional medical evidence from Dr. 
Levine, to include any clinical notes 
referred to in his September 2003 letter.  

2.  The RO should undertake all indicated 
development it determines is required 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  

3.  Then, the RO should readjudicate the 
veteran's claim of service connection for 
a psychiatric disorder in light of the 
evidence of record.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the appropriate 
opportunity to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




